                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA,                     )    CASE NO. 5:18-MC-64
                                               )
                       Petitioner,             )    JUDGE JOHN R. ADAMS
       v.                                      )
                                               )
 RICHARD LEHMAN,                               )    MEMORANDUM IN SUPPORT OF
                                               )    MOTION TO SHOW CAUSE
                       Respondent.             )

                                       INTRODUCTION

       The United States of America filed this action against Respondent Richard Lehman to

enforce an IRS summons issued to him, which he did not obey. On October 10, 2018, this Court

issued an order enforcing the summons against Respondent. Respondent was required to

produce the records requested in the summons by November 13, 2018, which he did not, and

thereafter the Revenue Officer handling this case reached out to him multiple times in attempt to

provide additional opportunities to comply. To date, Respondent has failed to produce the

documents and is thus in contempt of the Court’s October 10 Order.

                                             FACTS

       IRS Revenue Officer Gene Matako is conducting an investigation of the federal income

tax liabilities of Respondent Richard E. Lehman for the following years: 2006, 2007, 2008,

2009, 2013, and 2016. (Declaration of Gene Matako, attached as Ex. 1, at ¶ 2.) In furtherance of

the investigation, on December 7, 2017, Revenue Officer Matako issued an administrative

summons to Respondent. (Id. at ¶ 3; see also Summons, ECF No. 1-2, PageID ##7-8.) This

summons required Respondent to appear on January 16, 2018, to give testimony and produce for

examination certain books, papers, records, and other data. (Summons, ECF No. 1-2, PageID
#6.) Respondent did not appear before Revenue Officer Matako as required by the summons, or

otherwise produce the information. (Matako Dec. ¶ 5.)

       Thereafter, the government filed the instant enforcement proceeding against Respondent.

(ECF #1.) The Court entered an Order to Show Cause, requiring Respondent to appear in Court

and explain why he should be excused from complying with the summons. (ECF #2.)

Respondent did not show up at the hearing. The Court granted the government’s Petition to

Enforce the IRS summons and ordered Respondent to comply, explaining that Respondent shall

appear before Officer Matako or any other IRS Revenue Officer on November 13, 2018, in order

to “give testimony and produce all documents and records as set forth in the summons.”

(10/10/18 Order, ECF No. 5.) The Court’s Order was personally served on Respondent. (ECF

#6 and #6-1.) Respondent did not produce the requested documents on or by November 13,

2018. (Matako Dec. at ¶ 8.)

       Instead of immediately involving the Court, Officer Matako gave Respondent several

additional opportunities to collect the data and comply with the summons. (Id.at ¶ 9.) However,

to date, Respondent has not complied. (Id. at ¶¶ 9-10).

       Respondent has made it impossible for the IRS to collect his tax liabilities because he

will not provide the requested information. Moreover, Respondent has disobeyed this Court’s

October 10, 2018 Order. The government now seeks an Order to Show Cause as to why

Respondent should not be held in contempt of court.

                                   LAW AND ARGUMENT

       Civil contempt occurs when a party disobeys or fails to take reasonable steps to comply

with a specific and definite court order. United States v. Conces, 507 F.3d 1028, 1042-43 (6th

Cir. 2007). Faced with civil contempt, courts have the power to impose sanctions in order to




                                                2
coerce compliance with their orders. This power stems from several sources. First, a court has

inherent power to hold a party in contempt. CFE Racing Prods. v. BMF Wheels, Inc., 793 F.3d

571, 598 (6th Cir. 2015). Second, every federal court is authorized by statute to punish any

“contempt of its authority,” which includes disobedience of its orders. 18 U.S.C. § 401(3); see

also In re: Jaques, 761 F.2d 302, 305 (6th Cir. 1985) (“Both civil and criminal contempt

proceedings may be brought under 18 U.S.C. § 401.”). Third, a district court is authorized by

statute to hold a party in contempt when he refuses to comply with a court order enforcing an

IRS summons. 26 U.S.C. § 7604(b) (authorizing district court to “enforce obedience to the

requirements of the summons and to punish such person for his default or disobedience”).

       To support a motion for civil contempt, the moving party must establish the following

three elements by clear and convincing evidence: (1) the individual had knowledge of the order

which he is said to have violated; (2) the individual did in fact violate the order; and (3) the order

was specific and definite. Rolex Watch USA, Inc. v. Crowley, 74 F.3d 716, 720 (6th Cir. 1996)

(must show defendant “violated a definite and specific order of the court requiring him to

perform or refrain from performing a particular act or acts with knowledge of the court’s order”).

       After a moving party establishes a prima facie case, the burden shifts to the contemnor to

“com[e] forward with evidence showing that he is presently unable to comply with the court’s

order.” Elec. Workers Pension Trust Fund v. Gary’s Elec. Serv. Co., 340 F.3d 373, 379 (6th Cir.

2003). To meet this burden, the contemnor must explain in detail why he or she is unable to

comply. Rolex Watch, 74 F.3d at 720. The contemnor’s subjective state of mind is irrelevant, as

“[g]ood faith is not a defense in civil contempt proceedings.” Gnesys, Inc. v. Greene, 437 F.3d

482, 493 (6th Cir. 2005). Nor is willfulness an element of civil contempt. Rolex Watch, 74 F.3d

at 720; see also Jaques, 761 F.2d at 306 (stating there is no requirement to show intent).




                                                  3
       Sanctions for civil contempt may include coercive incarceration, a coercive daily fine, or

a compensatory fine. Int’l Union v. Bagwell, 512 U.S. 821, 827 (1994). In fashioning the

appropriate sanction, a district court should consider “the character and magnitude of the harm

threatened by continued contumacy, and the probable effectiveness of any suggested sanction in

bringing about the result desired.” United States v. United Mine Workers, 330 U.S. 258, 304

(1947). The desired result is either coercing compliance with the court order or compensating a

party who suffered unnecessary costs due to the contemptuous conduct (here, the government

seeks the former). Williamson v. Recovery Ltd. P’ship, 467 F. App’x 382, 396 (6th Cir. 2012).

       In this case, the Declaration of Revenue Officer Matako satisfies the United States’

burden to establish by clear and convincing evidence that Respondent is in contempt of this

Court’s October 10 Order. (See generally Matako Dec., attached as Ex. 1.) First, Respondent

had knowledge of the Order since a duly authorized Revenue Officer personally served it on him.

(ECF #6.) Second, Respondent failed to comply with the Order. The Order required him to

appear before Officer Matako on November 13, 2018, and to produce all documents and records

required by the IRS summons. (ECF No. 5 at PageID #28.) Respondent did not appear and has

not complied with the summons to date. (Matako Dec. at ¶¶ 8-10.) Third, the Order itself is

clear and unambiguous in requiring an appearance on November 13, 2018, and compliance with

the summons. (ECF No. 5.) The IRS summons, in turn, requires Respondent to produce

documents regarding assets, liabilities, and accounts held in the taxpayer’s name, including but

not limited to “all bank statements, checkbooks, canceled checks, saving account passbooks,

records, or certificates of deposit for the period from 04/01/2015 to 09/21/2015.” (Summons,

ECF No. 1-2, PageID ##7-8.) The government has satisfied all three elements and has thus met

its burden of proving that Respondent is in contempt of this Court’s October 10 Order.




                                                4
       Respondent’s refusal to cooperate with the summons and the Order continues through the

date of this Motion. (Matako Dec. at ¶¶ 10-11.) Indeed, Respondent has been given over five

months to comply. Whether his non-compliance is the result of neglect or willful disobedience is

irrelevant. Given his failure to comply, it is clear that he must be sanctioned in order to coerce

his compliance with the IRS summons.

                                          CONCLUSION

       For all of these reasons, the government asks this Court to set a show cause hearing; to

find Respondent in contempt of the summons and the Order; and to impose jail time, a daily fine,

and/or other appropriate sanctions to coerce Respondent’s compliance with the summons at issue

in this enforcement proceeding. A proposed order is attached hereto. (See Ex. 2.)

                                                      Respectfully submitted,

                                                      JUSTIN E. HERDMAN
                                                      United States Attorney
                                                      Northern District of Ohio


                                              By:     /s/ Karen E. Swanson Haan
                                                      Karen E. Swanson Haan (#0082518)
                                                      Assistant U.S. Attorney
                                                      Carl B. Stokes U.S. Courthouse
                                                      801 West Superior Avenue, Suite 400
                                                      Cleveland, Ohio 44113-1852
                                                      Telephone: (216) 622-3851
                                                      Facsimile: (216) 522-4982
                                                      Email: Karen.Swanson.Haan@usdoj.gov

                                                      Attorney for United States of America




                                                 5
                                   CERTIFICATE OF SERVICE

       I certify that, on March 28, 2019, I filed the foregoing electronically. The Court’s

electronic filing system will send notice of this filing to all parties. Parties may access this filing

through the Court’s system. I will also send a copy of the foregoing to Respondent Richard

Lehman via regular U.S. Mail at the following address:

       Richard Lehman
       609 E. High Ave.
       New Philadelphia, Ohio 44663


                                                       /s/ Karen E. Swanson Haan
                                                       KAREN E. SWANSON HAAN (#0082518)
                                                       Assistant United States Attorney




                                CERTIFICATE OF COMPLIANCE

       Pursuant to Local R. 7.1(f), undersigned counsel certifies that the foregoing

Memorandum is five pages in length and thus within the page limitations for briefs in unassigned

matters.


                                                       /s/ Karen E. Swanson Haan
                                                       KAREN E. SWANSON HAAN (#0082518)
                                                       Assistant United States Attorney
